Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4. 	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chaston et al. US 10,144,390 in view of Marsolek et al. US 2019/0186094.  
Chaston et al. disclose a method (900) comprising the steps of:

Using a display (134/214) mounted on any one of:  A work vehicle (120) of a plurality of 
work vehicles on a work site, a remote control device (130) or a remote control 
station or building (140) to create a vehicle selection signal, identifying a selected 
work vehicle of said plurality of work vehicles (122, 124), on a work site.  Col. 2.
Receiving, by a controller (200) associated with said selected work vehicle (120),
1st information indicative of said work vehicle being selected, from said remote 
control (122, 130, 140).  Col. 3, ln. 5-Col. 4, ln. 12.
Receiving, by said controller (200) of said selected work vehicle, login, password and/or
job id data, indicative of an authorized operator (122, 124, 130, 140) of said 
selected work vehicle.  Col. 4, lns. 13-53.
Receiving by said controller (200) of said selected work vehicle, 2nd information, 
indicative of a component (110), of said selected work vehicle, being selected, 
from said remote control (122, 130, 140).  Col. 14, ln. 67-Col. 5, ln. 47
Receiving from a sensor (310), such as a digital camera or LIDAR device, information
 indicative of an area around the selected vehicle being clear of obstacles.
Receiving with the controller (200), from the remote control (122, 130, 140), an 
	activate component signal i.e. a start system (110).  Col. 10, ln. 10-Col. 11, ln. 59
Causing the selected work vehicle to start with a start controller (350).  Col. 4, ln. 53-Col. 7, ln. 7, Col. 8, lns. 47-67.
Causing machine data indicative of each machine in the work site to be displayed.
Causing a plurality of input fields, representing a respective component of each 
machine to be displayed.  Col. 21.

Wherein the at least one component comprises at least one heating system, hydraulic pump or machine tool.  Col. 7, lns. 10-20, Col. 8, lns. 47-67.
Causing activation of a selected component, such as said heating system, hydraulic
	pump or machine tool by activating a power source, such as a motor or control 
valve.  Col. 13, lns. 1-67, Col. 14, ln. 63-Col. 15, ln. 35.
What Chasten et al. do not disclose are specific features of the remote operation device.  However Marsolek et al. teach a user interface (900) for use in controlling paving machines (100). The user interface comprising:  A display, one or more buttons, icons and other data fields (904,906), which may comprise portions of a touch screen or other components configured to receive “touch input” from an operator.  Wherein data field (906) may enable the operator to select one or more additional parameters for automatic control or to allow the operator to select one or more additional options.  The data field (904) including vibration frequency and amplitude, steering and speed settings.  Wherein the user interface (900) may include a controller (130).  Said interface and controller configured to be positioned off-board and/or at a remote location.  See Figs. 3, 9; [0026, 0057-0059].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
provide the remote control system of Chaston et al. with the user interface/remote control unit taught by Marsolek et al. in order to provide greater control and monitoring of the machine operation.

With respect to claims 7-10, Chaston et al. disclose the at least one sensor is a video camera, LORAN, LIDAR or GPS system and provides an indication signal to the 
controller the area is free of obstacles.  Col. 10, lns. 10-50.  
Wherein the 1st selected vehicle (120) is one of a plurality of work vehicles (120, 122, 124) on a work site, and configured to create a 2nd vehicle selection signal, identifying a 2nd selected work vehicle (122) of said plurality of work vehicles (122, 124), on a work site.  Col. 2, Col. 3, ln. 5-Col. 4, ln. 12.
Causing identification of an obstacle in the work zone.
Causing a component of the 2nd machine to not activate, or to terminate operation, upon reception of the obstacle/hazard signal.  Col. 21.

5. 	Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann et al. US 2019/0338473 in view of Chaston et al. US 10,144,390 and Marsolek et al. US 2019/0186094.
Buschmann et al. disclose a paving train comprising:
At least one paving machine (2) and at least one feeder machine (1) associated with a work zone.  The paving machine including a heated screed, power source, hydraulic components, and a wireless communication link, such that each machine can share travel speed and paving material quantity data.  [0007-0016].  What Buschmann et al. does not disclose is controlling any of the machines with a remote control unit.  However, Chaston et al. disclose a control system for a construction machine comprising:
A of a plurality of work vehicles (120, 122, 124) on a work site.  Col. 3, lns. 5-50.

A remote control device (130) or a remote control station/building (140) configured to: 
Select a desired vehicle of said plurality of vehicles, 
Identify said selected work vehicle of said plurality of work vehicles (122, 124), on A display of any or all machines, remote control device or remote station.  Col. 21.
A controller (200) associated with said selected work vehicle (120) configured to:
send 1st information indicative of said work vehicle being selected, from said 
remote control (122, 130, 140).  Col. 3, ln. 5-Col. 4, ln. 12.
Receive selected work vehicle, login, password and/or job id data, indicative of an 
authorized operator (122, 124, 130, 140) of said selected work vehicle.  
Col. 4, lns. 13-53.
Receive sensor information, indicative of a component (110), of said selected work vehicle, being selected, from said remote control (122, 130, 140).  Col. 14, ln. 67-Col. 5, ln. 47
Receive from a sensor (310), such as a digital camera or LIDAR device, information
 indicative of an area around the selected vehicle being clear of obstacles.
Receive from the remote control (122, 130, 140), an activate component signal i.e. a 
start system (110).  Col. 10, ln. 10-Col. 11, ln. 59
Cause the selected work vehicle to start with a start controller (350).  Col. 4, ln. 53-Col. 7, ln. 7, Col. 8, lns. 47-67.
Cause machine data indicative of each machine in the work site to be displayed.
Cause a plurality of input fields, representing a respective component of each 
machine to be displayed.  Col. 21.
Wherein the at least one component comprises at least one heating system, hydraulic 
pump or machine tool.  Col. 7, lns. 10-20, Col. 8, lns. 47-67.
Cause activation of a selected component, such as said heating system, hydraulic
	pump or machine tool by activating a power source, such as a motor or control 
valve.  Col. 13, lns. 1-67, Col. 14, ln. 63-Col. 15, ln. 35.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving system of Buschmann et al. with the prestart and hazard alert control system taught by Chaston et al. in order to reduce idle time and increase safety of all.  Col. 3, ln. 42-Col. 4, ln. 60.
	Further, Marsolek et al. teach a user interface (900) for use in controlling paving machines (100). The user interface comprising:  A display, one or more buttons, icons and other data fields (904,906), which may comprise portions of a touch screen or other components configured to receive “touch input” from an operator.  Wherein data field (906) may enable the operator to select one or more additional parameters for automatic control or to allow the operator to select one or more additional options.  The data field (904) including vibration frequency and amplitude, steering and speed settings.  Wherein the user interface (900) may include a controller (130).  Said interface and controller configured to be positioned off-board and/or at a remote location.  See Figs. 3, 9; [0026, 0057-0059].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
provide the remote control system of Buschmann et al. in Chaston et al. with the user interface/remote control unit taught by Marsolek et al. in order to provide greater control and monitoring of the machine operation.
With respect to claims 12, 15, 17 Buschmann et al. disclose the machines can be road pavers, feeders, finishers/compactors or the like.  [0002]. Chaston et al. teach activation of a component of the construction machine could be a power source (240) including an electrical system (258, 284) for powering lights, sensors (LIDAR) cameras, machine tools, etc.  Col. 9, ln. 25-Col. 10, ln. 57.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving system of Buschmann et al. with the prestart and hazard alert control system taught by Chaston et al. in order to reduce idle time and increase safety of all.  Col. 3, ln. 42-Col. 4, ln. 60. Further, Marsolek et al. teach a user interface (900) for use in controlling paving machines (100). The user interface comprising:  A display, one or more buttons, icons and other data fields (904,906), which may comprise portions of a touch screen or other components configured to receive “touch input” from an operator.  Wherein data field (906) may enable the operator to select one or more additional parameters for automatic control or to allow the operator to select one or more additional options.  The data field (904) including vibration frequency and amplitude, steering and speed settings.  Wherein the user interface (900) may include a controller (130).  Said interface and controller configured to be positioned off-board and/or at a remote location.  See Figs. 3, 9; [0026, 0057-0059].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the remote control system of Buschmann et al. in Chaston et al. with the user interface/remote control unit taught by Marsolek et al. in order to provide greater control and monitoring of the machine operation.


With respect to claims 13, 14 Buschmann et al. disclose the paving train can include feeders, pavers and compaction rollers(IP finishers).  [0002].  Chaston et al. disclose the plurality of work machines in the work zone can include dump trucks, loaders, graders or similar construction vehicles.  Col. 3, lns. 31-50.

With respect to claims 18, 19 Chaston et al. teach the at least one component comprises at least one heating system, hydraulic pump or machine tool.  Col. 7, lns. 10-20, Col. 8, lns. 47-67.  And causing activation of a selected component, such as said heating system, hydraulic	pump or machine tool by activating a power source, such as a motor or control valve.  Col. 13, lns. 1-67, Col. 14, ln. 63-Col. 15, ln. 35. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving system of Buschmann et al. with the prestart and hazard alert control system taught by Chaston et al. in order to reduce idle time and increase safety of all.  Col. 2, lns. 44-51.
	
With respect to claim 20 Chaston et al. teach receiving from a sensor (310), such as a digital camera or LIDAR device, information indicative of an area around the selected vehicle being clear of obstacles.  Receiving with the controller (200), from the remote control (122, 130, 140), an activate component signal i.e. a start system (110).  Col. 10, ln. 10-Col. 11, ln. 59.  Causing the selected work vehicle to start with a start controller (350).  Col. 4, ln. 53-Col. 7, ln. 7, Col. 8, lns. 47-67.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

invention to provide the paving system of Buschmann et al. with the prestart and hazard alert control system taught by Chaston et al. in order to reduce idle time and increase safety of all.  Col. 2, lns. 44-51.

Response to Amendment
6. 	Applicant’s amendment filed 8/22/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and overcome the rejections cited in the last office action.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marsolek et al.

Response to Arguments
7. 	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire 
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				10/11/2022